Cite as 2015 Ark. 216

                 SUPREME COURT OF ARKANSAS
                                         No.   CR-12-615

                                                    Opinion Delivered May   14, 2015
CHRISTOPHER DODGE
                                PETITIONER          PRO SE PETITION TO REINVEST
                                                    JURISDICTION IN THE TRIAL
V.                                                  COURT TO CONSIDER A PETITION
                                                    FOR WRIT OF ERROR CORAM NOBIS
                                                    [SEBASTIAN COUNTY CIRCUIT
STATE OF ARKANSAS                                   COURT, GREENWOOD DISTRICT,
                              RESPONDENT            NO. 66CR-11-107]



                                                    PETITION DENIED.


                                          PER CURIAM

       In 2012, Christopher Dodge was found guilty by a jury of three counts of rape and one

count of attempted rape of a minor. An aggregate sentence of 1152 months’ imprisonment was

imposed. The Arkansas Court of Appeals affirmed. Dodge v. State, 2013 Ark. App. 247, 427
S.W.3d 149.

       Subsequently, Dodge sought postconviction relief in the trial court pursuant to Arkansas

Rule of Criminal Procedure 37.1 (2012). The petition was denied, and Dodge appealed to this

court. The appeal was dismissed. Dodge v. State, 2014 Ark. 116 (per curiam).

       On March 24, 2015, petitioner filed in this court the pro se petition that is now before

us seeking leave to proceed in the trial court with a petition for writ of error coram nobis.1 After


       1
         When a judgment has been affirmed on appeal, a petition to reinvest jurisdiction in the
trial court to consider a petition for writ of error coram nobis is docketed in this court under the
docket number for the direct appeal. See Mooney v. State, 2014 Ark. 453, 447 S.W.3d 121 (per
curiam).
                                      Cite as 2015 Ark. 216

a judgment has been affirmed on appeal, a petition filed in this court for leave to proceed in the

trial court is necessary because the circuit court can entertain a petition for writ of error coram

nobis only after we grant permission. Dansby v. State, 343 Ark. 635, 37 S.W.3d 599 (2001) (per

curiam).

       A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Hooper v. State, 2015 Ark. 108 (per curiam). The writ is allowed only under

compelling circumstances to achieve justice and to address errors of the most fundamental

nature. McDaniels v. State, 2012 Ark. 465 (per curiam). We have held that a writ of error coram

nobis is available to address certain errors that are found in one of four categories: insanity at

the time of trial, a coerced guilty plea, material evidence withheld by the prosecutor, or a third-

party confession to the crime during the time between conviction and appeal. Charland v. State,

2013 Ark. 452 (per curiam) (citing Pitts v. State, 336 Ark. 580, 986 S.W.2d 407 (1999) (per

curiam)). The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the circuit

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of judgment. Chestang v. State, 2014 Ark. 477 (per curiam); McFerrin v. State,

2012 Ark. 305 (per curiam). The petitioner has the burden of demonstrating a fundamental

error of fact extrinsic to the record. Wright v. State, 2014 Ark. 25 (per curiam). Coram-nobis

proceedings are attended by a strong presumption that the judgment of conviction is valid.

Roberts v. State, 2013 Ark. 56, 425 S.W.3d 771.

       In his petition, Dodge first asserts that he is entitled to issuance of a writ of error coram



                                                  2
                                      Cite as 2015 Ark. 216

nobis because Arkansas’s postconviction remedy pursuant to Arkansas Rule of Criminal

Procedure 37.1 does not afford indigent defendants a “meaningful review” of claims of

ineffective assistance of counsel pertaining to appellate counsel. He further appears to make the

conclusory allegation that he was denied effective assistance of counsel at trial. Neither assertion

is a ground for the writ. Any challenge Dodge desired to raise to this State’s postconviction

remedy embodied in Rule 37.1 could, and should, have been raised under the Rule. As to any

allegation that Dodge may have intended to raise in the petition which could be construed as a

claim that he was not afforded effective assistance of counsel at trial or on direct appeal, we have

repeatedly held that a petition for writ of error coram nobis is not a substitute for raising claims

of ineffective assistance of counsel under Rule 37.1. Mason v. State, 2014 Ark. 288, 436 S.W.3d
469 (per curiam).

       Dodge next contends that the writ should issue on the ground that his coerced, illegally

obtained confession was utilized at his trial to gain the conviction against him. He argues that

the use of a coerced confession to obtain a judgment is tantamount to a coerced guilty plea, and,

thus, the issue is within the purview of a coram-nobis proceeding. There is no merit to Dodge’s

argument. The allegation is not cognizable as a ground for coram-nobis relief. Even if the issue

of whether Dodge’s statement to police should have been suppressed had not been raised at his

trial and addressed on direct appeal, the claim amounts to an argument of trial error. Assertions

of trial error are outside the scope of a coram-nobis proceeding. Lukach v. State, 2014 Ark. 451

(per curiam). Moreover, coram-nobis proceedings do not provide a petitioner with a forum to

relitigate trial or appeal issues. See Watt v. State, 2013 Ark. 485 (per curiam) (holding that this



                                                 3
                                      Cite as 2015 Ark. 216

court does not consider in a coram-nobis action allegations that are an attempt to reargue issues

addressed on appeal).

       Finally, Dodge makes a conclusory reference to material having been withheld by the

prosecution in his case. While the established withholding of exculpatory evidence from the

defense in violation of Brady v. Maryland, 373 U.S. 83 (1963), is a ground for the writ, the

petitioner raising a Brady claim must present factual substantiation for the allegation. Here,

Dodge does not state what evidence was withheld or otherwise offer any proof to support the

claim. This court is not required to take claims of a Brady violation in a coram-nobis petition at

face value without substantiation. Slocum v. State, 2014 Ark. 491 (per curiam). The application

for coram-nobis relief must make a full disclosure of specific facts relied upon. Maxwell v. State,

2009 Ark. 309 (citing Cloird v. State, 357 Ark. 446, 182 S.W.3d 477 (2004)).

       As stated, the function of the writ is to secure relief from a judgment rendered while

there existed some fact that would have prevented its rendition if it had been known to the trial

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of the judgment, and the petitioner has the burden of demonstrating a

fundamental error of fact extrinsic to the record. Dodge here has not met that burden.

       Petition denied.




                                                4